DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach a unity gain buffer comprising: a non-inverting input circuit comprising a non-inverting input terminal connected to a node of connection of the transmission switch and the reset switch; an inverting input circuit comprising an inverting input terminal; and an active load comprising an output terminal connected to the inverting input terminal, the active load being connected to the non-inverting input circuit and the inverting input circuit.
Regarding claim 7, prior art of record does not teach an active load comprising an output terminal connected to the inverting input terminal, the active load being connected to the inverting input circuit and the non-inverting input circuit of each of the pixel circuits, wherein the pixel circuits in each column share the inverting input circuit and the active load.
Regarding claim 14, prior art of record does not teach an active load comprising an output terminal connected to the inverting input terminal, the active load being connected to the inverting input circuit of each of the pixel circuits and the non-inverting input circuit of each of the pixel circuits, wherein the pixel circuits in each column share the active load.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK